282 S.W.3d 390 (2009)
Damon ARNOLD, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69366.
Missouri Court of Appeals, Western District.
March 24, 2009.
Laura G. Martin, Kanas City, MO, for appellant.
Shaun J. Mackelprang, and Dora A. Fichter, Jefferson City, MO, for respondent.
Before JOSEPH P. DANDURAND,[1] P.J., HAROLD L. LOWENSTEIN, and JAMES M. SMART, JR., JJ.

Order
PER CURIAM:
Damon Arnold appeals the denial of his Rule 29.15 motion without an evidentiary hearing.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding *391 of existing law. The judgment is affirmed. Rule 84.16(b).
NOTES
[1]  Judge Dandurand participated in the case at the time the case was submitted, and participated in the case, but resigned from the court prior to handdown.